In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12‐1778

DWAYNE VOLKMAN,
                                                 Plaintiff‐Appellant,

                                 v.


LEE RYKER, MARC HODGE, and
BARBARA HESS,
                                              Defendants‐Appellees.


        Appeal from the United States District Court for the 
                    Central District of Illinois.
         No. 2:10‐CV‐02132— Sue E. Myerscough, Judge. 




  ARGUED SEPTEMBER 19, 2013—DECIDED DECEMBER 2, 2013




   Before MANION, KANNE, and SYKES, Circuit Judges.
     KANNE, Circuit Judge. Dwayne Volkman was employed as
a casework supervisor at the Lawrence Correctional Center in
Illinois when he called the local State’s Attorney to comment
2                                                       No. 12‐1778

on the  criminal prosecution of a  co‐worker for violations  of
Illinois Law and Department of Corrections policy. After an
internal investigation, Volkman received a written reprimand
and  was  suspended  for  five  days.  He  sued  various  officials
connected to the disciplinary process under 42 U.S.C. § 1983,
alleging retaliation in violation of the First Amendment to the
United States Constitution. The district court bifurcated trial
proceedings so that potentially dispositive issues of law could
be  tried  to  the  bench  before  calling  in  a  jury.  After  bench
proceedings  concluded,  the  district  court  issued  an  opinion
finding that the defendants were entitled to qualified immu‐
nity  and  that,  even  if  they  were  not,  Volkman  had  failed  to
prove his case as a matter of law. Volkman appeals the adverse
judgment of the district court, and we affirm. 
                         I.  BACKGROUND
     In  June  2008,  the  Illinois  Department  of  Corrections
(“IDOC”) investigated Jody Burkhardt, a correctional officer at
the Lawrence Correctional Center (the “LCC”). The investiga‐
tion revealed that Burkhardt brought his cell phone into the
LCC  on  or  about  May  8,  2008,  and  that  he  used  it  to  make
about thirty calls from inside the facility. His conduct violated
internal  IDOC  policies,  as  well  as  the  laws  of  the  State  of
Illinois. IDOC referred the results of the investigation to the
Lawrence  County  State’s  Attorney,  Patrick  Hahn,  who  filed
felony charges against Burkhardt on June 30, 2008.
   At lunch a few days after the charges were filed, another
correctional  officer,  Chad  Ray,  told  a  number  of  employees
that  Burkhardt  was  being  prosecuted  on  felony  charges  for
accidentally  bringing  his  cell  phone  into  the  facility.  Ray
No. 12‐1778                                                       3

suggested  that  the  others  should  feel  free  to  voice  their
opinions to the State’s Attorney as to how to pursue the matter. 
    One of the employees involved in that conversation was the
appellant,  Dwayne  Volkman,  a  casework  supervisor  at  the
LCC. After work, Volkman called the State’s Attorney from his
personal cell phone. The State’s Attorney was unavailable, so
Volkman left a message with his secretary. Volkman told the
secretary that, as a citizen of the county, he did not believe that
any term of incarceration should be pursued in Burkhardt’s
case, and that the State’s Attorney should consider allowing
the matter to be handled internally through the IDOC disci‐
plinary process. He stressed that he was only calling to express
his opinion as a citizen, and not as an employee of the LCC. 
    State’s Attorney Hahn called Volkman back later that night
to  ask  what  was  going  on  at  the  LCC.  During  the  ensuing
conversation, Volkman told Hahn that he did not personally
know all of the facts pertaining to Burkhardt’s case, but that he
did have an opinion. If Burkhardt had allowed an inmate to
use  the  cell  phone,  Volkman  felt  prosecution  to  the  fullest
extent of the law would be warranted. If, on the other hand,
Burkhardt had merely carried the cell phone into the facility,
and  it  was  not  used  improperly,  Volkman  felt  the  matter
should be sent back and handled by IDOC internally. 
    News of Volkman’s conversation with the State’s Attorney
reached  Marc  Hodge,  the  internal  affairs  investigator  at  the
LCC,  and  Hodge  commenced  an  investigation.  First,  he
interviewed  Chad  Ray,  who  admitted  that  he  asked  his
co‐workers to contact the State’s Attorney and to voice their
displeasure with the Burkhardt prosecution. Next, he spoke to
4                                                     No. 12‐1778

Volkman. When Hodge asked Volkman if he spoke with the
State’s Attorney, Volkman asked if he was personally under
investigation. Hodge suggested that the answer to Volkman’s
question  depended  on  the  answer  to  Hodge’s  question;
Volkman declined to respond. Ultimately, Volkman was issued
a written reprimand and suspended for five days as a result of
his decision to contact the State’s Attorney. 
    Volkman filed suit pursuant to 42 U.S.C. § 1983, naming six
IDOC employees as defendants in both their individual and
official capacities. Volkman’s complaint alleged that his rights
under the First Amendment to the United States Constitution
were violated when he was retaliated against for engaging in
protected speech, and, in the alternative, that he was retaliated
against for his political affiliation. The defendants moved for
summary judgment, arguing against Volkman’s claims on the
merits and that they were entitled to qualified immunity.
    In response to the defendants’ motion, Volkman consented
to the dismissal of his political affiliation claim, and agreed that
three of the six originally‐named defendants were improperly
joined. The district court independently noted that the official
capacity claims against the three remaining defendants were
blocked  by  the  Eleventh  Amendment.  The  court  therefore
narrowed the scope of the complaint to an individual‐capacity
free speech retaliation claim against defendants Marc Hodge,
above‐mentioned;  Lee  Ryker,  then  the  warden  at  LCC;  and
Barbara  Hess,  an  IDOC  administrative  assistant  who  was
involved  in  coordinating  disciplinary  proceedings  against
Volkman. 
No. 12‐1778                                                          5

    Turning to the merits, the district court found that Volkman
spoke as a private citizen on a matter of public concern when
he  contacted  the  State’s  Attorney.  Because  the  defendants
failed  to  provide  the  district  court  with  any  argument  as  to
why  IDOC’s  interests  in  suppressing  Volkman’s  speech
outweighed Volkman’s interest in speaking, the district court
denied summary judgment on the merits. It also found that, on
the record as it existed at that time, the defendants were not
entitled to qualified immunity. 
   Later, however, the district court reversed course. As trial
approached, the defendants moved to bifurcate proceedings so
that  evidence  regarding  the  Pickering  factors  could  be  pre‐
sented to the judge alone, and not to a jury. Over Volkman’s
objection,  the  district  court  granted  the  defendants’  motion.
After the bench proceeding concluded, the district court found
that  the  defendants’  conduct  did  not  violate  Volkman’s
constitutional  rights,  and  that  even  if  it  did,  the  defendants
were entitled to qualified immunity. Volkman now appeals the
judgment entered in favor of the defendants. 
                           II.  ANALYSIS
    Volkman argues that the manner in which the district court
resolved  the  case—separating  a  bench  trial  on  the  issues  of
whether  the  speech  was  constitutionally  protected  and
whether the defendants were entitled to qualified immunity
from a jury trial on causation—was procedurally improper. He
also argues that the defendants were not entitled to qualified
immunity,  and  that  they  did,  in  fact,  violate  his  rights  as
secured by the First Amendment. 
6                                                         No. 12‐1778

    We find no error in the district court’s procedural approach,
and we conclude that Volkman has not carried his burden of
showing  that  the  defendants’  conduct  violated  a  “clearly
established” constitutional right. Accordingly, the defendants
are  entitled  to  qualified  immunity.  To  the  extent  that  any
justiciable controversy remains after the doctrine of qualified
immunity is applied, we affirm the district court’s conclusion
that Volkman has not shown the violation of his First Amend‐
ment rights. 
    A.  The District Court’s Procedural Approach
    After  denying  summary  judgment,  the  district  court
granted  the  defendants’  motion  to  bifurcate  the  trial.  In  his
opening brief, Volkman suggested that to do so was a proce‐
dural mistake. Volkman may have abandoned this argument
in his reply brief (it is not mentioned at all), but we address it
nonetheless in order to confirm that Volkman’s right to a jury
trial was not impaired. 
   The district court bifurcated Volkman’s trial pursuant to
Rule 42(b) of the Federal Rules of Civil Procedure. Under the
rule, “[f]or convenience, to avoid prejudice, or to expedite and
economize, the court may order a separate trial of one or more
separate issues, claims, crossclaims, counterclaims, or third‐
party  claims.”  Fed.  R.  Civ.  P.  42(b).  In  doing  so,  “the  court
must preserve any federal right to a jury trial.” Id. A district
court’s  decision  to  bifurcate  or  to  hold  separate  trials  is
reviewable for an abuse of discretion. Houskins v. Sheahan, 549
F.3d 480, 495 (7th Cir. 2008). 
  The district court did not abuse its discretion in this case.
When a plaintiff brings a Section 1983 claim for retaliation in
No. 12‐1778                                                         7

violation  of  First  Amendment  rights  in  the  employment
context,  our  analysis  has  traditionally  involved  three  steps.
First,  the court  must decide  whether  the  employee’s  speech
was constitutionally protected. Hutchins v. Clarke, 661 F.3d 947,
955 (7th Cir. 2011) (citing Phelan v. Cook County, 463 F.3d 773,
790 (7th Cir. 2006)). Second, the plaintiff must establish that the
speech was  a substantial or  motivating factor in the  alleged
retaliatory action. Hutchins, 661 F.3d at 955–56. Finally, if the
plaintiff  satisfies  the  first  two  steps,  the  defendant  has  an
opportunity to establish that the same action would have been
taken in the absence of the employee’s protected speech. Id. 
    Not all of these questions fall within the province of the
jury.  The  latter  two  do;  they  concern  causation  as  a  factual
matter, and are best answered by the traditional finder of fact.
See Clairmont v. Sound Mental Health, 632 F.3d 1091, 1106 (9th
Cir. 2011); Thomas v. City of Blanchard, 548 F.3d 1317, 1327 (10th
Cir. 2008); Morris v. City of Chillicothe, 512 F.3d 1013, 1018 (8th
Cir.  2008).  But  the  first  question—whether  the  employee’s
speech was constitutionally protected—is a question of law to
be decided by the court. Messman v. Helmke, 133 F.3d 1042, 1046
(7th Cir. 1998); see also Connick v. Myers, 461 U.S. 138, 148 n.7
(1983). The same goes for the subsidiary considerations which
supply  the  answer  to  that  question,  such  as  whether  the
plaintiff  spoke  as  a  private  citizen  on  a  matter  of  public
concern,  and  whether  the  governmental  interests  served  by
suppression  of  the  speech  outweigh  the  interests  of  the
employee  in  engaging  in  that  speech.  Messman,  133  F.3d  at
1046. 
    The district court in this case simply separated the bench
trial on issues of law—particularly, whether Volkman engaged
8                                                      No. 12‐1778

in protected speech—from the jury trial on issues of fact. Not
only  was  this  not  an  abuse  of  discretion,  it  was  the  most
efficient way to proceed. If a plaintiff’s speech is not constitu‐
tionally protected as a matter of law, his claim fails. In such
instances, it is unnecessary to waste judicial resources on a jury
trial to determine whether said unprotected speech was the
reason  for  any  adverse  action  taken  against  the  plaintiff,
because it makes no difference to the outcome of the case. We
conclude that the district court’s procedure was constitution‐
ally adequate and was appropriately explained. 
     B.  Qualified Immunity and “Clearly Established” Rights
      In  addition  to  ruling  against  Volkman  outright  on  the
issue of constitutional protection, the district court found that
the  defendants  were  shielded  by  the  doctrine  of  qualified
immunity,  and  that  Volkman’s  case  must  therefore  be  dis‐
missed. Volkman challenges that conclusion. We review the
validity  of  a  qualified  immunity  defense  de  novo.  Elder  v.
Holloway, 510 U.S. 510, 516 (1994). 
    Governmental  actors  performing  discretionary  functions
enjoy “qualified immunity,” meaning that they are “shielded
from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights
of which a reasonable person would have known.” Estate of
Escobedo  v.  Bender,  600 F.3d  770, 778  (7th Cir.  2010)  (quoting
Sallenger v. Oakes, 473 F.3d 731, 739 (7th Cir. 2007)); Harlow v.
Fitzgerald,  457  U.S.  800,  818  (1982).  The  qualified  immunity
analysis  therefore  traditionally  involves  a  two‐part  inquiry.
The first question is whether the defendants’ conduct violated
a constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001)
No. 12‐1778                                                         9

(overruled in part by Pearson v. Callahan, 555 U.S. 223 (2009)).
The second question is whether that particular constitutional
right  was  “clearly  established”  at  the  time  of  the  alleged
violation.  Id.  We  may  consider  the  two  questions  in  either
order. Pearson, 555 U.S. at 236–242. In this case, we begin by
asking  whether  the  right  alleged  to  be  violated  is  “clearly
established.”
     Volkman bears the burden of establishing that the constitu‐
tional right at issue was clearly established. Estate of Escobedo,
600 F.3d at 779 (citing Koger v. Bryan, 523 F.3d 789, 802 (7th Cir.
2008)). Typically, “[t]he difficult part of this inquiry is identify‐
ing  the  level  of  generality  at  which  the  constitutional  right
must be clearly established.” Casey v. City of Fed. Heights, 509
F.3d  1278,  1284  (10th  Cir.  2007).  The  Supreme  Court  has
“repeatedly told courts … not to define clearly established law
at a high level of generality,” Ashcroft v. al‐Kidd, 131 S. Ct. 2074,
2084 (2011), and the Seventh Circuit has long held that “the test
for immunity should be whether the law was clear in relation
to  the  specific  facts  confronting  the  public  official  when  he
acted.” Colaizzi v. Walker, 812 F.2d 304, 308 (7th Cir. 1987). At
minimum, Volkman must show that the contours of the right
he alleges was violated are “sufficiently clear that a reasonable
official would understand that what he is doing violates that
right.” Estate of Escobedo, 600 F.3d at 779 (quoting Hope v. Pelzer,
536 U.S. 730, 739 (2002)). And, although we are mindful that
“an official action is not protected by qualified immunity only
when  the  very  action  in  question  has  previously  been  held
unlawful,” id., we have also said that “[f]or qualified immunity
to be surrendered, preexisting law must dictate, that is, truly
compel … the conclusion for every like‐situated, reasonable
10                                                        No. 12‐1778

government agent that what [he] is doing violates federal law
in  the  circumstances.”  Khuans  v.  Sch.  Dist.  110,  123  F.3d  1010,
1019–20 (7th Cir. 1997) (quoting Lassiter v. Ala. A & M Univ., 28
F.3d 1146, 1150 (11th Cir. 1994)). 
    The cases Volkman has put forward demonstrate little more
than that the First Amendment right against retaliation, writ
large, is clearly established. But this is not so easy a case that
citing to a general proposition of law is enough to show that
any reasonable official would have known that to restrict or
punish  Volkman’s  speech  was  unconstitutional.  Brosseau  v.
Haugen,  543  U.S.  194,  199  (2004)  (suggesting  that  general
propositions  of  law  give  “fair  warning”  only  in  the  most
obvious cases). There are fact‐intensive considerations at play,
including whether Volkman spoke as a private citizen or in his
capacity as a public employee, whether he spoke on a matter
of  public  concern,  and  whether  IDOC  had  an  adequate
justification for treating Volkman differently from any other
member of the general public. See Pickering v. Bd. of Ed. of Twp.
High  Sch.  Dist.  205,  391  U.S.  563  (1968).  The  defendants
highlighted the weakness of Volkman’s effort to show that his
rights were clearly established in their response brief, but he
did nothing to buttress his position in his reply. As a result, we
need not say at exactly what level of specificity Volkman was
required to show that his rights were clearly established on
these facts; it is enough to note that what he has done is plainly
not enough.
     C. Volkman’s Rights Were Not Violated
     Finally,  Volkman  argues  that  even  if  the  defendants  are
entitled to qualified immunity, his requests for injunctive and
No. 12‐1778                                                                      11

declaratory  relief  still  remain,  thus  keeping  the  case  alive.
Denius  v.  Dunlap,  209  F.3d  944,  959  (7th  Cir.  2000)  (“The
doctrine of qualified immunity does not apply to claims for
equitable  relief.”).  There  are  serious  questions  about  the
continued justiciability of Volkman’s non‐monetary demands.1
Putting those aside, however, there is a simpler reason why the
district  court’s  resolution  of  the  case  was  correct:  Volkman
failed to prove his case.
      As we have mentioned, our analysis of a First Amend‐
ment  retaliation  claim  involves  three  steps.  First,  the  court
must decide whether the employee’s speech was constitution‐
ally  protected.  Hutchins,  661  F.3d  at  955–956.  Second,  the
plaintiff  must  establish  that  the  speech  was  a  substantial  or
motivating factor in the alleged retaliatory action. Id. Third, if
the plaintiff satisfies the first two steps, the defendant has an
opportunity to establish that the same action would have been
taken in the absence of the employee’s protected speech. Id.
   Answering  the  first  question—whether  the  speech  was
constitutionally protected—requires answering the subsidiary
questions  laid  out  in  the  Connick‐Pickering  test:  whether


1
    The injunctive relief he seeks is an order directing IDOC to vacate his
written reprimand, but they may have done so internally already. If the
injunctive relief is moot, we doubt whether, on these facts, the declaratory
judgment request can stand alone. See Rhodes v. Stewart, 488 U.S. 1, 4 (1988)
(a declaratory judgment request cannot sustain a live case or controversy
where granting the declaratory judgment would not “affect[ ] the behavior
of  defendant  toward  the  plaintiff”);  Ashcroft  v.  Mattis,  431  U.S.  171,  172
(1977)  (holding  that  a  claim  for  declaratory  relief  is  moot  where  the
“primary claim of a present interest in the controversy is that [the plaintiff]
will obtain emotional satisfaction from [the] ruling”). 
12                                                      No. 12‐1778

Volkman  spoke  as  a  private  citizen  or  in  his  capacity  as  a
public  employee;  whether  he  spoke  on  a  matter  of  public
concern; and whether the IDOC defendants had an adequate
justification for treating Volkman differently  than any other
member of the general public. See Hutchins, 661 F.3d at 955;
Phelan,  463  F.3d  at  790.  Throughout  the  pendency  of  this
litigation, the district court maintained that Volkman did speak
as a private citizen and that he spoke  on  a  matter of public
concern.  With  that,  we  summarily  agree.  The  district  court
ruled against Volkman after the bench trial, however, because
IDOC  showed  that  its  interests  in  suppressing  the  speech
outweighed Volkman’s interests in making it. The balancing of
interests presents a question of law, which we review de novo.
Messman, 133 F.3d at 1046. 
   We  have  derived  seven  factors  from  Pickering  which  we
consider when conducting the balancing of interests:
     (1)  whether  the  speech  would  create  problems  in
     maintaining discipline or harmony among co‐workers;
     (2)  whether  the  employment  relationship  is  one  in
     which personal loyalty and confidence are necessary; (3)
     whether the speech impeded the employee’s ability to
     perform  her  responsibilities;  (4)  the  time,  place,  and
     manner of the speech; (5) the context within which the
     underlying dispute arose; (6) whether the matter was
     one  on  which  debate  was  vital  to  informed
     decision‐making; and (7) whether the speaker should be
     regarded as a member of the general public.
Gustafson v. Jones, 290 F.3d 895, 909 (7th Cir. 2002) (citing Greer
v. Amesqua, 212 F.3d 358, 371 (7th Cir. 2000)). When reviewing
No. 12‐1778                                                      13

these factors, we have observed that “[t]he initial, and often
determinative, question is whether the speech interferes with
the  employee’s  work  or  with  the  efficient  and  successful
operation of the office.” Knapp v. Whitaker, 757 F.2d 827, 842
(7th  Cir.  1985).  Moreover,  because  Pickering  is  a  balancing
test—requiring us to weigh factors against each other, rather
than  to  merely  count  how  many  factors  line  up  on  each
side—one factor of great weight may offset several which lean
slightly in the other direction. 
    The  primary  consideration  here  is  the  nature  of  the
employer‐employee relationship in the paramilitary context of
a correctional center, a concern which goes to the first, second,
third and fifth factors, in particular. We have acknowledged
that, “[b]ecause police departments function as paramilitary
organizations  charged  with  maintaining  public  safety  and
order, they are given more latitude in their decisions regarding
discipline  and  personnel  regulations  than  an  ordinary
government employer.” Kokkinis v. Ivkovich, 185 F.3d 840, 845
(7th Cir. 1999) (quoting Tindle v. Caudell, 56 F.3d 966, 971 (8th
Cir.  1995)).  The  same  logic  applies  to  the  law  enforcement
bodies tasked with protecting and maintaining our correctional
centers, where safety and order are paramount concerns. In
such  settings,  we  afford  considerable  deference  to  the
government employer’s assessment of the risks that employee
speech creates. Id. at 845–46; see also Fuerst v. Clarke, 454 F.3d
770, 774 (7th Cir. 2006). 
    Viewing the case against this backdrop, we agree with the
district  court  that  IDOC’s  interests  in  restricting  Volkman’s
speech  weigh  more  heavily  in  the  balance.  Volkman  was
employed  in  a  supervisory  capacity.  Supervisors  are  tasked
14                                                       No. 12‐1778

with enforcing rules and regulations. When a supervisor, like
Volkman, criticizes a disciplinary decision (such as the decision
to  move  the  Burkhardt  matter  “out  of  house”  to  the
prosecutor),  it  undermines  other  employees’  respect  for  the
chain‐of‐command, and for the rules which were violated in
the first place. There is value in maintaining order and respect
for their own sake in a paramilitary context like this one, and
we will not second‐guess prison officials’ conclusion that the
example Volkman set through his conduct was a detrimental
one.  To  be  sure,  none  of  this  is  meant  to  suggest  that
Volkman’s right to express his opinion on a matter of public
concern is not also an important one. But in the paramilitary
context of a correctional center, we agree with the district court
that  the  LCC  officials’  interests  in  maintaining  order  and
security in the workplace outweighed Volkman’s interests in
expressing his opinion on a work‐related prosecution. 
                         III.  CONCLUSION
    The district court’s decision to bifurcate the bench trial on
issues of law from the jury trial on issues of fact was not an
error, and we agree with the district court that Volkman has
not  provided  sufficient  authority  for  us  to  set  aside  the
defendants’  qualified  immunity.  To  the  extent  that  any
justiciable  request  for  relief  survives  the  application  of  that
doctrine,  we  further  agree  that  Volkman’s  speech  was  not
constitutionally protected as a matter of law. We AFFIRM the
judgment of the district court.